Title: Hezekiah Ford to the American Commissioners, 21 July 1778
From: Ford, Hezekiah
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honoured Sirs
Jersey. July. 21st. 1778
In my Passage to Virginia, on Board a small Cutter, I had the Misfortune to be taken, and carried into Jersey. And as you are perfectly acquainted with my Sentiments (which I am still immoveably determined to retain, let the Consequences be what they will) I hope you will excuse the Freedom I have taken in solliciting your further Favours.
Among the Passengers taken and brought in here, are, Mr. Channing and Lady, Mr. Blake, Mr. Harris, and Mr. Gilbank, of, and bound to, South Carolina. And Mr. Maury of, and bound to, Virginia. We are under the disagreeable Necessity of going to England: from whence we shall take the earliest Opportunity to return. I have the Honour to be, Gentlemen Your Most Obedient Most Obliged, and very Humble Servant
H: Ford
Their Excellencies, Franklin, Lee, & Adams.
 
Notation: H Ford Jersey 21 July. 1778.
